Filed 11/17/22 In re D.M. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE

 In re D.M., a Person Coming
 Under the Juvenile Court Law.


 THE PEOPLE,                                                        A164363

             Plaintiff and Respondent,                              (Solano County
 v.                                                                 Sup. Ct. No. J44703)
 D.M.,
             Defendant and Appellant.



                                        MEMORANDUM OPINION1
         In 2019, the People filed a juvenile wardship petition charging D.M.
with grand theft of personal property, murder, robbery, and conspiracy; it
also alleged he personally and intentionally discharged a firearm causing
death. The People moved to transfer D.M. from juvenile court to a criminal
court. (Welf. & Inst. Code, § 707, subd. (a)(1), undesignated statutory
references are to this code.) The court granted the motion after finding the




        Consistent with the California Standards of Judicial Administration,
         1

section 8.1, subdivision (1), we conclude this case is properly resolved through
a memorandum opinion.

                                                               1
preponderance of the evidence established D.M. was not a suitable candidate
for treatment under the juvenile court system.
      While D.M.’s appeal2 was pending, the Governor signed Assembly Bill
No. 2361 (2021–2022 Reg. Sess.), requiring the prosecution to demonstrate by
clear and convincing evidence, rather than preponderance of the evidence,
that “the minor is not amenable to rehabilitation while under the jurisdiction
of the juvenile court” before transferring a minor’s case to adult criminal
court. (Stats. 2022, ch. 330, §1; § 707, subd. (a)(3).) It further requires
a court ordering a transfer to recite the basis for its decision, including the
reasons supporting its finding “that the minor is not amenable to
rehabilitation while under” the juvenile court’s jurisdiction. (Ibid.)
      In their supplemental briefs, the parties agree these amendments,
effective January 1, 2023, will apply retroactively to D.M. because his case
will not be final when the law takes effect. We likewise agree. (People v.
Superior Court (Lara) (2018) 4 Cal.5th 299, 306–308; In re Estrada (1965)
63 Cal.2d 740, 744–745.) We therefore reverse and remand for a new hearing
and determination on the motion to transfer D.M. consistent with new
legislation. (People v. Garcia (2018) 30 Cal.App.5th 316, 324–325.) The new
hearing must occur after Assembly Bill No. 2361 becomes effective on
January 1, 2023. (People v. Garcia (2018) 28 Cal.App.5th 961, 973
[remanding matter for hearing to occur after effective date of new
legislation].)




      2 Assembly Bill No. 624 (2021–2022 Reg. Sess.) authorized a defendant
to appeal, not just pursue writ relief, from a juvenile court’s transfer decision
if the notice of appeal is filed, as it was here, within 30 days. (Stats. 2021,
ch. 195, § 1, eff. Jan. 1, 2022; § 801, subd. (a).)
                                        2
                              DISPOSITION
     The order is reversed. The matter is remanded to the juvenile court for
a new hearing to occur after January 1, 2023.




                                     3
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A164363




                            4